Title: From George Washington to Lieutenant Colonel William Butler, 12 November 1778
From: Washington, George
To: Butler, William


  
    Sir
    H.Q. [Fredericksburg, N.Y.] 12 Nov. 1778
  
your letter of the 28th Ulto was duly communicated by Doctor Jones.
The arrangements for the winter being not yet complete your regiment will wait further orders. In the mean time I would be glad to know in what time you think your Regiment and Col. Morgans corps could move to Wyoming: you will also mention the difficulties and the best course for such a march at this season of the year.
In case I find it expedient to remove these two corps to Wyoming—your presence, will be necessary during the march—But When this is over, or if It should not take place I have no objection to complying with your visiting your family. This will be ascertained by the time I have your answer when I shall write you further on this subject.
Lt Dover of your Regt has signified his desire on the 2d instant, to resign you will be pleased to report whether Mr Dover has any accounts with the public unsettled. I am Sir &c.
